                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

LACRITIA SPANEL,

                    Plaintiff,                                  8:18CV380

       vs.
                                                                 ORDER
CENTRAL COMMUNITY COLLEGE,
CHRIS WADDLE, in his individual
capacity; and GREG SMITH, in his
individual capacity;

                    Defendants.



      This matter is before the court on the parties’ Joint Motion to Modify
Progression Order (Filing No. 47). The parties have jointly asked the court to
extend their progression schedule due in part to the pandemic coronavirus
(COVID-19) emergency and in part to other personal and professional obligations
of counsel. The court is cognizant of the strains that the COVID-19 pandemic has
created on many litigants. However, the court must remain equally cognizant of its
duty to ensure the just and speedy progression of civil matters. See Fed R. Civ. P.
1. That notwithstanding, the court finds on the specific facts of this case, good
cause exists to grant the proposed extensions, in full.

      Accordingly, IT IS ORDERED that the Joint to Modify Progression Order
(Filing No. 47) is granted. The amended progression schedule is as follows:

      1)     The trial and pretrial conference settings are vacated and will not be set at
             this time. A status conference to discuss case progression, the parties’
             interest in settlement, and the trial and pretrial conference settings will be
             held with the undersigned magistrate judge on October 13, 2020 at 10:30
             a.m. by telephone. Counsel shall use the conferencing instructions
             assigned to this case to participate in the conference. The telephonic status
             conference currently set for July 20, 2020 at 9:00 a.m. is cancelled.
2)    The deadlines for identifying expert witnesses expected to testify at the trial,
      (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
      experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

             For the defendant(s):                June 9, 2020.

3)    The deadlines for complete expert disclosures for all experts expected to
      testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
      retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

             For the plaintiff(s):                April 30, 2020.
             For the defendant(s):                July 8, 2020.
             Plaintiff(s)’ rebuttal:              August 10, 2020.

4)    The deposition deadline, including but not limited to depositions for oral
      testimony only under Rule 45, is September 25, 2020.

5)    The deadline for filing motions to dismiss and motions for summary
      judgment is November 20, 2020.

6)    The deadline for filing motions to exclude testimony on Daubert and related
      grounds is sixty (60) days preceding trial.

7)    No further extension will be granted, absent a showing of substantial good
      cause.


Dated this 2nd day of April, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
